                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION



 RIKI PAUL JOHNSON,                            )
                                               )
         Plaintiff,                            )
                                               )
 v.                                            )
                                               )
 ASHLEY ELIZABETH FLIEHR a/k/a                 )        CASE NO. 3:18-cv-00565-GCM
 ASHLEY FLAIR, a/k/a CHARLOTTE                 )
 FLAIR, RICHARD MORGAN FLIEHR                  )
 a/k/a RIC FLAIR, a/k/a “NATURE BOY”           )
 FLAIR, BRIAN SHIELDS, and WORLD               )
 WRESTLING ENTERTAINMENT, INC.                 )
 d/b/a the “WWE”,                              )
                                               )
         Defendants.                           )


      DEFENDANT WORLD WRESTLING ENTERTAINMENT, INC.’S MOTION FOR
                  EXTENSION OF TIME TO MOVE, PLEAD
            OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT

        Defendant World Wrestling Entertainment, Inc. d/b/a “WWE” (“WWE”), pursuant to Rule

6 of the Federal Rules of Civil Procedure, respectfully moves the Court for an extension of time

of thirty (30) days, up to and including December 3, 2018, within which to answer, plead or

otherwise respond to Plaintiff’s Complaint. In support of this motion, Defendant WWE shows the

following:

        1.      Defendant WWE received a copy of the Complaint in this action by certified mail

on or after October 12, 2018, but received no Summons related to the Complaint.

        2.      Defendant WWE has not been properly served with a copy of the Summons and

Complaint in this action.




             Case 3:18-cv-00565-GCM Document 9 Filed 11/02/18 Page 1 of 3
       3.      The time within which Defendant WWE may answer, plead or otherwise respond

to Plaintiff’s Complaint has not yet expired.

       4.      In order to be certain it is in compliance with F.R.Civ.P. 81(c), Defendant WWE

seeks a 30-day extension of time in which to file its Answer or to otherwise respond to the

Complaint in this action, up to and including December 3, 2018.

       5.      Undersigned counsel was retained by Defendant WWE on October 26, 2018 and

made its first appearance in this case on November 2, 2018. Defendant WWE is in need of

additional time within which to answer, plead or otherwise respond to Plaintiff’s Complaint.

       6.      This motion is made for good cause and not for purposes of undue delay.

       WHEREFORE, Defendant World Wrestling Entertainment, Inc. d/b/a “WWE”

respectfully requests that the Court grant it a thirty (30) day extension of time through and

including December 3, 2018 in which to answer, plead or otherwise respond to Plaintiff’s

Complaint.


       This the 2nd day of November, 2018.

                                                   /s/Jonathan E. Buchan
                                                   Jonathan E. Buchan, N.C. State Bar No. 8205
                                                   Natalie D. Potter, N.C. State Bar No. 34574
                                                   Attorneys for Defendant World Wrestling
                                                   Entertainment, Inc., d/b/a “WWE”, Brian
                                                   Shields and Richard Morgan Fliehr a/k/a Ric
                                                   Flair a/k/a “Nature Boy” Flair

                                                   Essex Richards, PA
                                                   1701 South Blvd.
                                                   Charlotte, NC 28203
                                                   Telephone: (704) 377-4300
                                                   Fax: (704) 372-1357
                                                   Email: jbuchan@essexrichards.com
                                                   Email: npotter@essexrichards.com




            Case 3:18-cv-00565-GCM Document 9 Filed 11/02/18 Page 2 of 3
                                  CERTIFICATE OF SERVICE

         I hereby certify I electronically filed this above Motion For Extension Of Time To Move,

Plead Or Otherwise Respond To Plaintiff’s Complaint through the CM/ECF system, which will

send a notice of electronic filing to:

                                         Riki Paul Johnson
                                         BohdiWest@gmail.com
                                         Pro Se Plaintiff


         I hereby certify that I also served this above Motion upon Plaintiff by email to the address

above.

         This the 2nd of November, 2018.



                                                      /s/Jonathan E. Buchan
                                                      Jonathan E. Buchan, N.C. State Bar No. 8205
                                                      Attorney for Defendant World Wrestling
                                                      Entertainment, Inc., d/b/a “WWE”, Brian
                                                      Shields and Richard Morgan Fliehr a/k/a Ric
                                                      Flair a/k/a “Nature Boy” Flair

                                                      Essex Richards, PA
                                                      1701 South Blvd.
                                                      Charlotte, NC 28203
                                                      Telephone: (704) 377-4300
                                                      Fax: (704) 372-1357
                                                      Email: jbuchan@essexrichards.com




           Case 3:18-cv-00565-GCM Document 9 Filed 11/02/18 Page 3 of 3
